Citation Nr: 0108673	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-03 185	)	DATE
	)
	)


THE ISSUE

Whether a decision of August 22, 1977, by the Board of 
Veterans' Appeals, which determined that a new factual basis 
had not been presented to reopen claims of entitlement to 
service connection for neck and back disorders, involved 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  James W. Stanley, Jr., Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran, who is the moving party.  
In a statement received in July 1999, the moving party 
claimed that a Board decision of August 22, 1977, involved 
clear and unmistakable error (CUE) by denying his claims of 
entitlement to service connection for neck and back 
disorders.  His statement was accepted as a request for 
review of the Board's August 22, 1977, decision on the 
grounds of CUE.  See 38 C.F.R. § 20.1404(a) (1999).


FINDINGS OF FACT

The August 22, 1977, Board decision was adequately supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied, or that the 
decision was undebatably erroneous. 


CONCLUSION OF LAW

The August 22, 1977, Board decision, which determined that a 
new factual basis had not been presented to reopen claims of 
entitlement to service connection for neck and back 
disorders, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In the instant case, the moving party contends that a 
decision of the Board dated August 22, 1977, involved CUE.

The Board's decision of August 22, 1977, noted that a prior 
Board decision in May 1976 had denied entitlement to service 
connection for neck and back disorders and that the May 1976 
decision made a finding of fact that the evidence of record 
at that time did not establish a relationship between claimed 
injuries to the neck and back in service and degenerative 
disease of the spine initially identified more than 25 years 
after service.  

At the time of the prior final Board decision in May 1976, 
the evidence of record included statements by the veteran and 
by men who served with him during World War II that he had 
injured his neck and back during a training exercise and in 
the course of his duties as a medic and ambulance driver.  
The evidence in May 1976 also included X-ray evidence in 
March 1971 of degenerative arthritis of the lumbar spine and 
X-ray evidence in January 1975 of degenerative disc disease 
of the cervical spine.  In addition, the evidence in May 1976 
included a report in September 1974 by Jean C. Gladden, MD, 
that: the veteran had been seen since September 1969 in 
regard to pain in his neck and lumbar spine; X-rays had 
revealed considerable arthritic changes in the neck and back; 
and Dr. Gladden's opinion that the veteran's symptoms dated 
back to the time he was in service.

The Board's August 22, 1977, decision noted that a statute 
provided that, when a claim was disallowed by the Board, it 
might not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  The 
Board also noted that a regulation provided that where, after 
a claim was disallowed by the Board, a reopened claim was 
filed, and evidence was submitted in support thereof which 
established a new factual basis, the reopened claim shall be 
adjudicated without regard to prior appellate decision on the 
issue.

The Board's August 22, 1977, decision noted that: the only 
additional evidence submitted since May 1976 consisted of 
statements by more men who had served with the veteran and 
the veteran's statements and personal hearing testimony; and 
the additional statements and testimony concerned the 
veteran's claimed injuries to his neck and back while on 
active duty.  One of the statements was by a physician whose 
medical unit included the veteran.  He stated that, in late 
1944, the veteran complained that neck and back pain was 
making driving an ambulance very uncomfortable, and the 
veteran was given another assignment as a mechanic.  The 
physician did not state an opinion on the question of whether 
the veteran's current arthritis of the cervical and lumbar 
spine was related to the injuries in service.  

In the decision of August 22, 1977, the Board found that the 
additional evidence submitted by the veteran since May 1976 
was merely cumulative of the evidence of record in May 1976 
and did not present a new factual basis.  Therefore, the 
Board denied the veteran's appeal.

The veteran's representative has argued that the Board's 1977 
decision involved CUE for 3 reasons:
(1) The lay evidence  that the veteran injured his neck and 
back in service was uncontroverted;
(2) The veteran served in combat and so his account of his 
injuries, by law, had to be accepted; and 
(3)  The opinion of "Dr. Gene Brandon" relating 
postservice arthritis of the cervical and lumbar spine to 
injuries in service was unrebutted.

With regard to the first and second points made by the 
representative, it suffices to note that the Board's August 
22, 1977, decision did not find that the veteran's claimed 
injuries to the neck and back in service did not occur, but 
only that the additional statements and testimony concerning 
the injuries was cumulative of similar evidence submitted 
prior to the Board's May 1976 decision.  That finding of fact 
was correct and, therefore, in that regard, the Board's 1977 
decision did not involve any error.

With regard to the third point made by the veteran's 
representative, the representative is evidently referring to 
the opinion of Dr. Jean C. Gladden relating postservice 
arthritis of the neck and back to injuries sustained by the 
veteran in service.  However, Dr. Gladden's statement was 
submitted prior to the Board's May 1976 decision; it was not 
part of the additional evidence before the Board in August 
1977.  (The veteran has not made a motion alleging CUE in the 
Board's May 1976 decision.)  Because the Board's August 22, 
1977, decision did not either accept or reject Dr. Gladden's 
September 1974 opinion but merely determined that a new 
factual basis had not been presented since May 1976, the 
decision did not involve any error in that regard.

The Board concludes that the Board's decision of August 22, 
1977, properly applied the extant laws and regulations to the 
matter before the Board at that time and that the decision in 
question did not involve CUE.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1403.
  
 
ORDER

The motion for revision of the Board's August 22, 1977, 
decision on the grounds of CUE is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



